Citation Nr: 0944768	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-262 24A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to the Veterans Educational Assistance 
Program under Chapter 32, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to May 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).


FINDINGS OF FACT

1.  The Veteran commenced military service in April 1984.

2.  The record indicates that there is no Veterans 
Educational Assistance Program account for the Veteran 
containing any unpaid contributions.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3202, 3221, 
3222 (West 2002 & Supp. 2009); 38 C.F.R. § 21.5040 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claims entitlement to education 
benefits under the VEAP, codified at Chapter 32, Title 38, 
United States Code.  Specifically, he asserts that the 
indication on his Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge 
(DD-214), that he contributed to the VEAP is sufficient 
evidence to support his claim for benefits.

The Veterans Educational Assistance Program (VEAP), codified 
at Chapter 32, Title 38, United States Code, is available to 
Veterans who entered service after December 31, 1976 and 
before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. 
§ 21.5040.  The Veteran meets all requirements for the 
minimum length of active duty service and requirements as to 
dates of service applicable to the Chapter 32 VEAP program.  
Id.

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits program.  
A Veteran establishes eligibility for education benefits 
under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly payments.  
See 38 U.S.C.A. § 3222.

In support of his claim, the Veteran primarily relies on a 
notation on his DD Form 214 which reflects that the Veteran 
contributed to VEAP.  In his July 2008 notice of 
disagreement, he also asserts that he wrote a single lump-sum 
payment of $2200 in 1985, but that the canceled check was 
discarded because it had disintegrated, and that the account 
from which he had written the check was canceled more than 10 
years ago and the bank had no record of the transaction.  He 
has also obtained statements from two fellow service members 
indicating that to the best of their knowledge, the Veteran 
made the full VEAP contribution.  However, the Department of 
Defense (DOD) indicated in July 2008 that there was no record 
that the Veteran had a VEAP account.  The Veteran has also, 
as noted above, been unable to provide any documentary 
evidence, such as paycheck receipts or vouchers, documenting 
any unpaid contributions.

The Board finds that the appropriate contacts were made to 
verify the VEAP contribution information from DOD.  A 
response to the RO's request to Dodd's Defense Manpower Data 
Center (DMDC), to verify the Veteran's VEAP account, was 
received in January 2008, noting that the Veteran had no 
funds in his VEAP account.  There is also no indication that 
a manual search would provide any additional information.  
Indeed, an August 2008 internal VA email indicated that 
besides the DMDC verification confirming the lack of VEAP 
funds, there was also no VA Form 2366 to document that the 
Veteran had elected to transfer his funds from VEAP to 
another VA educational program under the Montgomery GI Bill.  
Thus, it appears that no VEAP funds exist, within the VEAP 
account or in an alternate location.

The Board acknowledges the data shown on the DD-214 and notes 
that it appears that an error was made therein.  However, 
being a victim of misinformation cannot estop the government 
from denying a benefit.  See generally McCay v. Brown, 
106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  In short, even if the Veteran 
was misinformed, the Board is without legal authority to 
grant his claim on that basis.  The actual eligibility 
criteria must be met, regardless.  

The statements of the Veteran's fellow service members, while 
appreciated, are not probative evidence to determine that a 
current VEAP account exists.  To that end, the Board finds 
that the current verification by DMDC regarding the lack of 
any VEAP account is more probative than the checked box on 
the Veteran's DD-214.  

In sum, the most probative evidence shows that there is no 
VEAP account containing any unpaid contributions.  The 
contribution must be made to establish eligibility.  Without 
the contributions, the Veteran is also not entitled to 
benefits under the Chapter 32 Veterans Educational Assistance 
Program.  Accordingly, as the law in this case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Veterans Claims Assistance Act of 2000, codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  However, the United States 
Court of Appeals for Veterans Claims has held that when the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to basic eligibility for educational assistance 
benefits under the Veterans Educational Assistance Program 
codified under Chapter 32, Title 38, United States Code, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


